Citation Nr: 1707554	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right ear sensorineural hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for right ear hearing loss, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for right ear hearing loss, which he contends originated in service.

The medical evidence confirms the Veteran currently has a right ear hearing loss disability.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his right ear hearing was within normal limits on entrance into active duty.  His STRs show a slight puretone threshold shift in the right ear at the time of an October 1980 post-separation audiological assessment.  Additionally, the Veteran's naval occupational specialty was Gunner's Mate.  The United States Navy has acknowledged this occupational specialty has a sufficient probability for exposure to hazardous noise to concede damaging noise exposure in service.  

On VA examinations in May 2008 and September 2016, the Veteran's puretone threshold testing revealed evidence of a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, the examiners concluded the Veteran's current right ear hearing loss was not as likely as not caused by or the result of his naval service.  In this respect, both examiners have indicated the Veteran's audiogram following separation from service showed no significant change in hearing in the right ear, and the September 2016 VA examiner explained a 10 decibel change could be attributed to a normal measurement error.  Further, both the May 2008 and September 2016 examiners cited a 2005 Institute of Medicine (IOM) study that found no scientific support for delayed onset hearing loss.  However, the Board notes the examiners did not state the aforementioned study or current scientific evidence conclusively rules out the possibility of delayed onset hearing loss.  Moreover, the Board also notes the examiner's wholly failed to acknowledge or discuss the Veteran's lay reports in their medical opinions.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the medical opinions provided by the May 2008 and September 2016 VA examiners, the Board notes the Veteran underwent an audiology consult in October 2007, wherein the clinician stated the Veteran's military noise exposure was more likely than not a contributing factor to his current hearing loss.  

Although there are two medical opinions indicating there is a less than 50 percent likelihood the Veteran's current right ear hearing loss occurred in service, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, and his STRs do indicate a potential threshold shift of 10 decibels at the 4000 hertz level shortly after his discharge from active duty.  Additionally, a favorable medical opinion has been provided by the Veteran's October 2007 treating clinician.  Further, the Veteran has also consistently stated that he initially noticed his bilateral hearing loss during his time in the Navy, and that his hearing loss has continuously persisted since that time.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that he experienced diminished hearing in service, which has persisted ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing decreased hearing to be at least as probative as the above-noted VA examiners' findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's right ear hearing loss and his exposure to acoustic trauma service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent a VA examiners in May 2008 and September 2016 opined that it was less likely as not that the Veteran's right ear hearing loss was related to his military service, the Board finds these opinions to be of limited probative value as the opinions failed to address the Veteran's lay statements regarding the onset of his hearing loss, and cited to a medical study of limited conclusive value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed right ear sensorineural hearing loss and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his right ear hearing loss disability.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


